 1   Ronald P. Schiller (Pro hac vice)
     Sharon F. McKee (Pro hac vice)
 2   Bonnie M. Hoffman (Pro hac vice)
     HANGLEY ARONCHICK             SEGAL PUDLIN & SCHILLER
 3   One Logan Square, 27th Floor
     Philadelphia, Pennsylvania 19103
 4   Telephone: (215) 568-6200
     Facsimile: (215) 568-0300
 5   Email: rschiller@hangley.com
           smckee@hangley.com
 6         bhoffman@hangley.com
 7   Douglas K. Wood, Esq. (SBN 121804)
     CLARK HILL
 8   One Embarcadero Center, Suite 400
     San Francisco, CA 94111-2619
 9   Telephone: (415) 984-8500
     Facsimile: (415) 984-8599
10   Email: dwood@mpplaw.com
11   Attorneys for Plaintiff
     IRONSHORE SPECIALTY INSURANCE COMPANY
12
     Lawrence A. Cox (CA State Bar # 076140)
13   ARNOLD & PORTER LLP
     777 S. Figueroa Street, Suite 4400
14   Los Angeles, California 90017-5844
     Telephone: (213) 243-4000
15   Facsimile: (213) 243-4199
     Email: lawrence.cox@aporter.com
16
     Sharon D. Mayo (CA State Bar # 150469)
17   ARNOLD & PORTER LLP
     Three Embarcadero Center, 10th Floor
18   San Francisco, CA 94111-4024
     Telephone: (415) 471-3100
19   Facsimile: (415) 471-3400
     Email: sharon.mayo@aporter.com
20
     Attorneys for Defendant
21   23ANDME, INC.
22                           UNITED STATES DISTRICT COURT
23               NORTHERN DISTRICT OF CALIFORNIA (SAN JOSE)
24
25
26
27
28


                   Joint Stipulation of Dismissal   Case Number: 5:14-cv-03286-BLF
 1   IRONSHORE SPECIALTY INSURANCE                        Case Number: 5:14-cv-03286-BLF
     COMPANY,
 2
                  Plaintiff,
 3                                                        JOINT STIPULATION OF DISMISSAL
           v.
 4
     23ANDME, INC.,
 5
                  Defendant.
 6
 7
 8                Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties
 9   by and through their undersigned counsel, stipulate and agree that all claims and
10   counterclaims between and among Plaintiff Ironshore Specialty Insurance Company
11   and Defendant 23andMe, Inc. are hereby dismissed with prejudice.
12                All Pending motions before the Court shall be deemed moot. Each party
13   shall bear its own costs and attorney’s fees.
14
15   Dated: March 19, 2019                       HANGLEY ARONCHICK SEGAL PUDLIN &
16                                               SCHILLER

17                                               By: /s/ Ronald P. Schiller
18                                               Ronald P. Schiller
                                                 Sharon F. McKee
19                                               Bonnie M. Hoffman
20                                               Attorneys for Plaintiff
                                                 IRONSHORE SPECIALTY INSURANCE
21                                               COMPANY
22
                                                 ARNOLD & PORTER LLP
23                                                By: /s/Lawrence A. Cox
24                                                Lawrence A. Cox
25                                                Sharon D. Mayo
                                                  Attorneys for Defendant
26                                                23ANDME, INC.
27
28
                                                      1
                     Joint Stipulation of Dismissal       Case Number: 5:14-cv-03286-BLF
 1
 2       IT IS SO ORDERED.
 3
 4
            March 19, 2019
     Dated:___________________                        _____________________________
 5
                                                      HON. BETH LABSON FREEMAN
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                Joint Stipulation of Dismissal       Case Number: 5:14-cv-03286-BLF
